On Motion for Rehearing.
Final disposition of a rehearing in this cause has heretofore been unavoidably delayed by the concurrence of the physical disability of former Chief Justice PLEASANTS and the recusation of Associate Justice CODY; now, however, the majority of the court as at this time constituted have, upon a careful reconsideration of the appellees' motion for rehearing, been unconvinced of error in its original reversal and remanding of the judgment. It will accordingly be adhered to.
Appellees' motion for rehearing refused.
CODY, J., not sitting.